Citation Nr: 9906164	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-48 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to secondary service connection for alcohol 
dependence.

Entitlement to an increased rating for posttraumatic stress 
disorder, evaluated 30 percent disabling.

Entitlement to a temporary total disability rating based on 
hospitalization from April 3, 1995 to April 24, 1995.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A July 1995 rating 
decision denied entitlement to a temporary total disability 
rating based on hospitalization at a VA medical facility from 
April 3, 1995 to April 24, 1995.  A June1996 rating decision 
denied entitlement to secondary service connection for 
alcohol dependence and entitlement to an increased rating for 
posttraumatic stress disorder (PTSD).  A hearing was held 
before an RO hearing officer in January 1997.  A hearing was 
held at the RO in September 1998 before the undersigned 
Member of the Board.  Transcripts of the hearings are of 
record. 


FINDING OF FACT

The claim for secondary service connection for alcohol 
dependence is not plausible.


CONCLUSION OF LAW

The claim for secondary service connection for alcohol 
dependence is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a VA psychiatric examination performed in May 1973, the 
veteran indicated that he had begun drinking in Vietnam to 
overcome anxiety.  The diagnosis was anxiety reaction 
associated with passive-aggressive traits.  On VA psychiatric 
examinations in June 1977 and September 1979, he referred to 
continued use of alcohol.  The diagnosis on both examinations 
was anxiety neurosis. 

VA psychiatric examinations were performed in October 1986 
and March 1988.  On both occasions, the veteran gave a 
history that he drank heavily during service in order to cope 
with combat stresses of Vietnam.  The diagnosis was PTSD.  An 
additional diagnosis was alcohol dependence.

VA outpatient treatment records, dated in March 1995, 
indicate that the veteran had a problem with alcohol abuse.  
He sought treatment for alcohol dependence.

The veteran was hospitalized at a VA medical facility from 
April 3, 1995 to April 24, 1995.  The hospital summary shows 
that the primary condition treated was alcohol dependence.

A VA psychiatric examination was performed in September 1995.  
The veteran gave a history of having been in combat in 
Vietnam for one year.  He stated that his whole battalion had 
been wiped out in a bomb blast.  He remarked that he had 
started drinking alcohol because he had become depressed.  
The diagnoses on Axis I were PTSD and alcohol dependence, in 
remission.

The RO determined that the report of the September 1995 
psychiatric examination was inadequate.  It was noted that 
the examiner had not indicated that the file had been 
reviewed and had not provided an opinion on the matter of any 
secondary relationship between PTSD and alcohol dependence. 

A VA psychiatric examination was performed in April 1996.  
The examiner stated that the veteran's claims folder had been 
reviewed.  The veteran admitted to heavy drinking from 1967 
until April 1995.  He stated that he had started drinking 
after he was sent to Vietnam and that he drank alcohol in 
order to "be able to do what I had to do."  He remarked 
that, after his discharge from the army, he had continued 
drinking in order to "calm his nerves."  The diagnoses on 
Axis I were PTSD and alcohol dependence, in remission.

The examiner commented that the veteran had started abusing 
alcohol prior to his developing PTSD and had continued 
abusing alcohol even at the time he was receiving 
psychotropic medication prescribed by VA psychiatrists.  
Accordingly, it was the examiner's observation that, even 
assuming that at one time the veteran was using alcohol to 
alleviate some of his psychiatric symptoms, this had not been 
the case from 1980 until April 1995, since for the past 
sixteen years he had been receiving various psychotropic 
medications.  The examiner added that the veteran had been 
maintaining sobriety for the past year.

A hearing was held in January 1997 before a hearing officer 
at the RO.  The veteran testified that he had started using 
alcohol in Vietnam to deaden the pain of combat experiences.  

A hearing was held in September 1998 at the RO before the 
undersigned Member of the Board.  The veteran's 
representative, on the veteran's behalf, reiterated the 
veteran's prior assertion that the veteran had begun using 
alcohol in Vietnam as a form of self-medication in order to 
cope with the stress of combat service.

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C..F.R. § 3.310(a) (1998).  When a service-
connected disability aggravates, but is not the proximate 
cause of, a nonservice-connected disability, service 
connection may be established for the increment of the 
nonservice-connected disability attributable to the service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

VA's Office of the General Counsel has determined that, for 
purposes of VA benefits other than disability compensation, 
governing criteria do not preclude eligibility based on 
disability resulting from a veteran's alcohol or drug abuse, 
secondarily service connected under 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a service-connected 
disease or injury.  Furthermore, the United States Court of 
Veterans Appeals (Court) has stated that compensation is 
precluded for disability due to abuse of alcohol or drugs; 
however, the Court went on to state that governing criteria 
do not preclude grants of service connection for disability 
due to alcohol or drug abuse.  Barela v. West, 11 Vet. App. 
280, (1998).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a well-grounded claim.  However, where 
the determinative issue is one of medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  A claimant would not meet the burden of 
submitting evidence sufficient to justify a belief that a 
claim is well-grounded merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A VA psychiatrist, who recently examined the veteran, 
specifically determined that alcohol dependence predated the 
appearance service-connected PTSD and that alcohol dependence 
developed independently of service-connected PTSD.  The 
examiner's opinion effectively rules out that service-
connected PTSD either caused or aggravated alcohol 
dependence.  Here, the veteran's assertion is the only 
evidence linking alcohol dependence to service-connected 
PTSD.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  He has presented no competent medical evidence 
showing that alcohol dependence is related to his service-
connected psychiatric disability.  Indeed, the medical 
evidence expressly contradicts the veteran's contention that 
there is a relationship between service-connected PTSD and 
the development or any worsening of his alcohol dependence.  
His lay assertion alone cannot render a claim well-grounded 
in a case that requires proof of medical causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.


ORDER

Secondary service connection for alcohol dependence is 
denied.



REMAND

In hearing testimony, the veteran stated that PTSD was the 
primary disability treated during VA hospitalization from 
April 3, 1995 to April 24, 1995.  He related that his VA 
psychiatrist had informed him that both alcohol dependence 
and PTSD would be treated during VA hospitalization.  He 
indicated that, during VA hospitalization, therapy sessions 
addressed both alcoholism and depression and that he received 
medication for alcoholism and for depression.  


The summary of the veteran's hospitalization by VA from April 
3, 1995 to April 24, 1995 indicates that he was admitted for 
alcohol rehabilitation and alcohol detoxification.  Alcohol 
dependence is listed as the primary condition treated during 
hospitalization.  In addition, PTSD/depression is listed as 
an Axis I diagnosis.  During hospitalization, the veteran was 
placed on Zoloft for depression and PTSD, and he was provided 
Zoloft at his discharge from the hospital.  It was noted that 
he was to receive followup care with a "Liaison Group" and 
with Alcoholics Anonymous. 

A VA hearing officer, in a decision issued in March 1997, 
determined that the veteran was not entitled to a grant of a 
temporary total disability rating based on inpatient VA 
hospitalization.  The decision states that the veteran was 
hospitalized and treated mainly for an unrelated alcohol 
dependency problem and was not hospitalized and treated for 
over 21 days solely for PTSD.  The Board notes that the 
provisions of 38 C.F.R. § 4.29 permit a grant of a temporary 
total disability rating for a service-connected disability, 
even if a nonservice-connected disability was the condition 
which first necessitated hospitalization, provided that 
treatment for a service-connected disability was initiated 
and lasted in excess of 21 days.  Moreover, a grant of 
benefits pursuant to 38 C.F.R. § 4.29 does not require that 
the service-connected disability be the primary reason for 
hospitalization.  


It appears that the veteran may have received outpatient 
psychiatric treatment by VA after his release from the above-
referenced period of hospitalization.  Reports of such 
treatment, if provided, are not of record.  

Upon reviewing the psychiatric examination reports, the Board 
notes that a Global Assessment of Functioning (GAF) score of 
35 was assigned on the examination performed in September 
1995.  A GAF score of 60 was assigned on the examination 
performed in April 1996.  The psychiatrist, who examined the 
veteran in April 1996, observed that a GAF score of 60 had 
been in effect for the past year, i.e., since April 1995.  
That observation differs significantly from that of the 
psychiatrist who examined the veteran several months before.  
The assessment in September 1995 indicates extensive 
compromise of global functioning and overall mental status; 
in contrast, the assessment in April 1996 indicates no more 
than a moderate compromise of global functioning and overall 
mental status.  Remand is required to reconcile conflicting 
evidence in the record about the extent of impairment from 
service-connected PTSD.  

In December 1994, the Court decided the case of Massey v. 
Brown, 7 Vet. App. 204 (1994).  Having reviewed reports of VA 
psychiatric examinations, performed in September 1995 and in 
April 1996, the Board finds that these medical records do not 
provide sufficient information to comport with what the Court 
required in the Massey case regarding factors which must be 
considered in evaluating the impact of a psychiatric disorder 
on social and industrial adaptability.  Remand is required 
for a psychiatric examination which addresses manifestations 
of the veteran's PTSD in terms of their impact on his social 
and industrial adaptability.

Additionally, the Board notes that several years have now 
passed since the appellant was last afforded a psychiatric 
examination by VA.  As a result, the current record does not 
contain a report of a contemporaneous examination of the 
veteran's service-connected PTSD.  Caffrey v. Brown,  6 Vet. 
App. 377 (1994).  Remand is required for an up-to-date 
examination.


In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should obtain complete 
clinical records of the veteran's VA 
hospitalization from April 3, 1995 to 
April 244, 1995.  The request for 
clinical records should include the 
hospital summary, doctors orders, nurses 
notes, and medication records.  All 
records obtained should be associated 
with the claims folder.  

2.  Any VA medical records, prepared 
following the above-referenced period of 
hospitalization, should be secured for 
inclusion in the record.

3.  The veteran should be accorded a 
comprehensive examination by a VA 
psychiatrist who has completely reviewed 
the claims folder prior to the 
examination, including a copy of this 
remand order.  The purpose of the 
examination is to determine the current 
severity of the veteran's PTSD and to 
obtain information which will provide for 
its evaluation based on Court precedent, 
as well as under the new rating criteria 
for psychiatric disorders.  All indicated 
tests and studies should be performed and 
clinical findings reported in detail.  
The examiner must comment as to the 
degree to which the psychiatric symptoms 
attributable to PTSD affect the veteran's 
ability to establish and maintain 
effective or favorable relationships with 
people (social impairment) and the degree 
to which the psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The rating 
board must furnish the examining 
physician a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996.  
The examining physician must comment as 
to the presence or absence of each 
symptom and finding required under the 
new rating criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

4.  When the above development has been 
completed, the rating board should review 
the entire record and ensure that all 
development requested in this remand 
order has been complied with in full.  If 
any development is incomplete, including 
if the psychiatric examination report 
does not include the opinions requested, 
appropriate corrective action should be 
taken.  Thereafter, the RO should again 
evaluate the service-connected 
psychiatric disorder under both the old 
and the new rating criteria.  The veteran 
should be assigned an evaluation 
consistent with whichever rating criteria 
would provide for a higher evaluation.  
The RO should also readjudicate the issue 
of entitlement to a temporary total 
disability rating based on inpatient 
hospitalization by VA.  

5.  If any benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

